                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :            CRIMINAL ACTION
                                     :
             v.                      :
                                     :
WILLIAM JONES                        :            NO. 00-660-1


                                  ORDER

          AND NOW, this     28th day of January, 2020 it is hereby

ORDERED that:

          (1)     The motion of defendant William Jones “for

dismissal of counts 6 and 7 section 922(g) for the courts lack

of jurisdiction in light of Rahaif v. United States, 139 S. Ct.

2191 C 2019” (Doc. # 323) is DISMISSED without prejudice.

          (2)     The motion of defendant William Jones “for

appointment of appeal counsel” (Doc. # 325) is DISMISSED without

prejudice.

          (3)     The motion of defendant William Jones “for

appointment of counsel to represent petitioner’s 18:922(g)

motion to vacate/dismiss counts 6 and 7 of the indictment before

the court and on appeal” (Doc. # 327) is DISMISSED without

prejudice.

          (4)     The motion of defendant William Jones “to

withdraw Mr. Joseph, Esq. and appoint new appeal counsel in

light of rule 44(a) and dismissals of counts one and three, six

and seven” (Doc. # 332) is DISMISSED without prejudice.
          (5)     The motion of defendant William Jones “for the

withdrawal of attorney Mr. Arnold C. Joseph, Esq. and the

appointment of new counsel, for practical appeal of counts ‘1’

and ‘3’ of the indictment” (Doc. # 333) is DISMISSED without

prejudice.

                    _______________________________

             On December 11, 2019, this Court entered an Amended

Judgment in which it reduced the sentence of imprisonment of

defendant William Jones to 268 months (Doc. # 321). On December

16, 2019, defendant filed a motion for dismissal of certain

counts (Doc. # 323). On December 17, 2019, defendant filed a

notice of appeal related to the Amended Judgment (Doc. # 324).

Thereafter, defendant filed the remaining motions stated above.

This Court no longer has jurisdiction over the above motions.

“[T]he timely filing of a notice of appeal is an event of

jurisdictional significance, immediately conferring jurisdiction

on a Court of Appeals and divesting a district court of its

control over those aspects of the case involved in appeal.”

Venen v. Sweet, 758 F.2d 117, 120 (3d Cir. 1985). Accordingly,

the above motions are being dismissed without prejudice.


                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                   J.

                                  -2-
